The plaintiff in error was convicted in the county court of Canadian county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $500 and to serve 90 days in the county jail.
Judgment was rendered in May, 1926. The appeal was lodged in this court in July, 1926. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. We have examined the record and find no jurisdictional nor fundamental error. The evidence reasonably sustains the judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 27